Exhibit 10 (g)

 

IMPERIAL SUGAR COMPANY

SUMMARY MANAGEMENT INCENTIVE PLAN

 

The Company has adopted Management Incentive Plans for Fiscal 2004 and 2005 for
executive officers and certain other participants. The plans provide for cash
bonuses based on achievement of a combination of individual performance goals
and corporate profitability targets. The corporate profitability targets involve
a combination of EBITDA and EVA (Economic Value Added). EBITDA is defined as
earnings before interest, taxes, depreciation and amortization. EVA is defined
as EBITDA minus a charge for capital employed, calculated as 15% times average
working capital and fixed assets. The achievement of individual performance
goals and corporate profitability targets results in an incentive payment based
on a participant’s bonus opportunity, which is set at a percentage of the
participant’s base salary, ranging from 10% to 100% based on a participant’s
responsibilities and position within the Company.

 

The schedule below lists for each executive officer target bonus opportunities
for fiscal 2004 and 2005.

 

Fiscal 2004 Plan

 

A specified portion of the target bonus opportunity is allocated to individual
performance goals. Individual performance goals are quantifiable and result in
payment only if the individual performance goals are reached and a target EBITDA
level is met. Actual EBITDA must equal at least 85% of target EBITDA to permit
any payment on individual performance goals; at that level, the bonus payment
would be at 50% of the individual performance component, increasing ratably to
100% when actual EBITDA reaches 100% of target EBITDA.

 

The balance of the bonus opportunity is based on the Company’s achievement of
corporate profitability targets. Payment under this component requires actual
EBITDA of at least 95% of target EBITDA, which yields a payment of 75% of this
bonus component; the amount paid increases ratably to 100% as actual EBITDA
increases to 100% of target EBITDA. Thereafter, the corporate profitability
component increases by 11.5% of the increase in EVA (but not to exceed 250% of
the target amount under this component).

 

Fiscal 2005 Plan

 

The fiscal 2005 plan is similar to the 2004 plan, except that officers receive a
payment of 37.5% under the corporate profitability component when actual EBITDA
is 95% of target EBITDA, increasing ratably to a 50% payment when actual EBITDA
equals 100% of target EBITDA. Officers will be paid an increasing amount up to
100% of their target under the corporate profitability component as actual
EBITDA increases to an enhanced target EBITDA level. Thereafter, the corporate
profitability component increases (but not to exceed 200% of the target amount
under this component) as EVA increases.

 



--------------------------------------------------------------------------------

Executive Officer   Target Percentage of Salary

Robert A. Peiser

  100

Paul Durlacher

  70 (2005 only)

T. Kay Hastings

  50

Patrick D. Henneberry

  80

William F. Schwer

  50

Darrell D. Swank

  50

H.P. Mechler

  30

J. Eric Story

  30

 

The corporate profitability component represents 70% of the target for Messrs.
Peiser and Durlacher, and 60% of the target for the remaining executive
officers.